Citation Nr: 1402230	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-42 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2013, the Board remanded this case for additional development, and the case was subsequently returned for further appellate review.


FINDING OF FACT

The Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

In light of the favorable decision as it relates to the issue of entitlement to a TDIU, any error by VA in complying with the requirements of VCAA is moot.

II.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2012).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

In the case at hand, during the period contemplated by this appeal the Veteran has been service connected for: (1) cardiomyopathy with coronary artery disease, evaluated as 60 percent disabling; (2) diabetes mellitus, type II, with diabetic retinopathy, evaluated as 40 percent disabling; (3) posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling: (4) peripheral neuropathy of the left upper extremity, evaluated as 20 percent disabling; (5) peripheral neuropathy of the right upper extremity, evaluated as 20 percent disabling; (6) degenerative joint disease of the left knee, evaluated as 10 percent disabling; (7) essential hypertension, evaluated as 10 percent disabling; (8) peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; and (9) peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling.  The cardiomyopathy with coronary artery disease rating has been in effect from December 10, 2010, while the remaining disability ratings have been in effect for the entire appeals period.

Combining these ratings under 38 C.F.R. §§ 4.25 and 4.26 results in a 90 percent rating throughout the period that is contemplated by this appeal, both before and after the 60 percent rating for cardiomyopathy is factored into the ratings.  (The Board notes that, effective December 10, 2010, the Veteran's disabilities had a 94 percent evaluation, which rounds down to 90 percent and represents the highest rating that can be assigned short of a 100 percent rating.)  These ratings satisfy the schedular TDIU criteria of 38 C.F.R. § 4.16(a).  The Board must now consider whether the Veteran is, in fact, unemployable due to his service-connected disabilities.

The Veteran submitted TDIU claim forms in December 2009, March 2012, and January 2013, and he completed a "Request for Employment Information in Connection with Claim for Disability Benefits" in February 2010.  In aggregate, these records reflect that the Veteran has a high school education and last worked in September 2009.  These records, along with a November 2009 VA PTSD examination report and VA medical records from April 2009 through August 2009, depict the Veteran's work history starting in the 1970s.  According to these records, the Veteran's earliest post-service work experience was building swimming pools for three years.  He then worked in construction for four years.  He subsequently worked as an over the road truck driver for approximately 18 years, and then worked hauling boats.  He then worked as a guard in a sheriff's office for approximately four years.  His most recent employment was with a steel fabrication company, from which he was laid off in 2009, with evidence suggesting that he was working as a shipping dispatcher, a steel fabricator, and/or as a painter with that company.  He has no other education or training.

The Board remanded this claim in March 2013 for the purpose of scheduling VA examinations to determine whether the Veteran is unemployable due to his service-connected disabilities.  He underwent VA examinations in April 2013.  The examiner who conducted the hypertension examination determined that the Veteran's hypertension was well-controlled and that it had no impact on any type of labor.  

The diabetes mellitus examiner noted that laboratory values showed good to fair control of the Veteran's diabetes.  Therefore, the examiner opined, the only employment affected by the Veteran's diabetes is work that prohibits insulin injections on the job and, most likely, work involving heavy labor and some medium labor with respect to the balance of calories expended in relation to insulin control.  The examiner determined that some medium and mild sedentary labor are not precluded.  The examiner also noted that, while the Veteran has no education beyond high school, "his work experience in following specifications in steel fabrication" shows that he has an aptitude for more than just manual labor.  

The examiner who conducted the left knee examination opined that any heavy labor would most likely not be possible due to the left knee condition.  The examiner opined that medium and mild labor would be possible if the Veteran is allowed rest breaks during flare-ups.  The examiner also noted that sedentary labor is not precluded, again referencing that the Veteran's "work experience involved steel fabrication following specifications which shows possession of skills that could be transferred to sedentary work."  

The April 2013 opinion regarding the Veteran's peripheral neuropathy of the upper and lower extremities notes that the upper extremity peripheral neuropathy impacts his employment in work requiring full use of the hands.  Specifically, the peripheral neuropathy makes it dangerous for him to attempt to perform heavy or medium labor where there is danger due to loss of sensation holding onto objects.  The examiner also found work that requires fine skilled use of the hands for work that involves intricate or exacting types of tasks, such as cutting or sawing, is impacted.  The examiner found that most mild labor or sedentary labor is not precluded.  With respect to the peripheral neuropathy of the lower extremities, the examiner found that the Veteran's employment is impacted in regard to work requiring full sensation of the bilateral feet for purposes of surefootedness, such as when working on scaffolds or driving heavy equipment using foot pedals.  The examiner noted that these activities would be considered heavy or medium type labor.  The examiner noted that the Veteran continues to drive and walk.  The examiner also found that sedentary labor is not precluded, noting that the Veteran's "work experience in following specifications in steel fabrication show[s] aptitude for more than manual labor."  

The examiner who conducted the cardiomyopathy evaluation found that there is no cardiac-related impact on the Veteran's employability, as the Veteran's cardiac condition is non-ischemic.

The April 2013 VA psychiatric examination report notes that there is no indication or evidence that the Veteran's psychiatric condition has negatively impacted his occupational functioning over the years, and stated that it would not be a reason for his current unemployment. 

The April 2013 VA eye examination report did not find any occupational impairment due to a service-connected eye disability.  

The above evidence, in aggregate, suggests that the Veteran's service-connected disabilities, in particular his diabetes and his disabilities of the upper and lower extremities, preclude manual labor.  These records clearly demonstrate that the Veteran cannot perform heavy and medium manual labor due to his service-connected disabilities, and the Board finds that enough restrictions are placed by the various examiners on the Veteran's ability to perform light manual labor to effectively preclude the Veteran's ability to find and maintain such employment.  

The only remaining issue is whether the Veteran's service-connected disabilities, along with his education and previous employment, preclude him from finding and maintaining sedentary employment.  With respect to this question, the Board notes that VA examination reports contain repeated references to the Veteran's adaptability to sedentary employment due to his ability to follow specifications as a steel fabricator.  It is unclear to the Board, however, that the Veteran's work at the steel company required that he perform such complex tasks as appear to have been envisioned by the VA examiners.  Even though a July 2009 VA medical record notes that the Veteran "is trying to retire next [M]ay as steel fabricator," other descriptions of the Veteran's work suggest that his duties involved shipping orders as a dispatcher.  For example, the August 2009 VA medical record describes the Veteran as a "dispatcher," while an April 2011 VA PTSD examination report notes that the Veteran's employer was "lenient with him when he would ship things to wrong places and transpose numbers, which occurred often due to concentration problems."  The Veteran has reported that he also worked as a painter while with the steel company, while the remainder of the Veteran's work history was in occupations that featured manual labor.  The Veteran has not suggested, and the record does not demonstrate, that the Veteran's employment with the steel company establishes that he is capable of obtaining and maintaining sedentary employment.  

In light of the above, the Board will resolve reasonable doubt in favor of the Veteran and grant entitlement to a TDIU.



ORDER

Entitlement to a TDIU is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


